FILED BY CLERK
                          IN THE COURT OF APPEALS                       MAY 26 2009
                              STATE OF ARIZONA                          COURT OF APPEALS
                                DIVISION TWO                              DIVISION TWO




CARDI AMERICAN CORP.,                       )
                                            )
                               Appellee,    )         2 CA-CV 2008-0161
                                            )         DEPARTMENT B
                  v.                        )
                                            )         OPINION
ALL AMERICAN HOUSE &                        )
APARTMENT MOVERS, L.L.C.,                   )
                                            )
                               Appellant.   )
                                            )


           APPEAL FROM THE SUPERIOR COURT OF PIMA COUNTY

                                Cause No. C20077231

                       Honorable Stephen C. Villarreal, Judge

                                     AFFIRMED


Stubbs & Schubart, P.C.
 By Thomas M. Parsons and Carl Sammartino                                      Tucson
                                                                Attorneys for Appellee

Law Offices of John Kuhnlein
 By John Kuhnlein                                                              Tucson
                                                                Attorney for Appellant


E C K E R S T R O M, Presiding Judge.

¶1          Appellant All American House & Apartment Movers, L.L.C., appeals from an

order granting partial summary judgment in favor of Cardi American Corporation. All
American contends the trial court erred in finding it was not entitled to compensation when

Cardi terminated its leasehold as a result of the state’s condemnation action.1 We affirm for

the reasons set forth below.

                          Factual and Procedural Background

¶2            Because the parties have stipulated to the relevant facts, we review the trial

court’s application of the law de novo. Fid. Nat’l Title Co. v. Town of Marana, 220 Ariz.
247, ¶ 5, 204 P.3d 1096, 1097 (App. 2009). All American leased property owned by Cardi.

Although the lease was to expire on March 1, 2015, the lease agreement contained the

following provision (hereinafter “the termination clause”): “Should all or a substantial

portion of the premises be substantially damaged by fire, or other casualty, or be taken by

eminent domain, then Landlord may elect to, at its sole discretion, terminate this Lease.”

¶3            On December 11, 2007, the State of Arizona filed a condemnation complaint

for the property All American was leasing. An order allowing the state to take immediate

possession of the property was entered on January 28, 2008. Cardi mailed a notice to All

American on February 27, 2008, informing it that Cardi was terminating the lease due to the

state’s condemnation action.

¶4            The trial court found the termination clause unambiguous and All American

had no compensable interest in the property after Cardi exercised its option to terminate the


       1
        Although this issue arose from the State of Arizona’s condemnation action, the state
was not an active party litigant in the summary judgment proceeding and does not appear on
appeal.

                                             2
lease. The court therefore granted Cardi’s motion for partial summary judgment against All

American and entered judgment pursuant to Rule 54(b), Ariz. R. Civ. P.

                                           Discussion

¶5             All American argues the trial court erred in finding it had no compensable

interest in the property. All American reasons that because Cardi no longer had possession

of the premises once the state condemned it, Cardi’s exercise thereafter of its contractual

right to terminate the lease had no effect on All American’s right to compensation. It also

maintains that the optional termination clause in the lease was “essentially superfluous”

because, by its terms, it could not be invoked until after the property was “taken by eminent

domain” and already terminated by that action. Finally, All American contends that, because

the lease is otherwise silent on the issue of compensation in the event of a taking, it is entitled

to compensation for the unexpired term of its lease.

¶6             This case requires us to construe the meaning and legal effect of the terms of

a contract, a legal question we review de novo. See Terry v. Gaslight Square Assocs., 182
Ariz. 365, 368, 897 P.2d 667, 670 (App. 1994). In the absence of a contractual provision to

the contrary, a tenant has a compensable property interest in the unexpired term of a lease

upon condemnation. Whiteco Indus., Inc. v. City of Tucson, 168 Ariz. 257, 258, 812 P.2d
1075, 1076 (App. 1990); State ex rel. Miller v. Gannett Outdoor Co. of Ariz., 164 Ariz. 578,

579, 795 P.2d 221, 222 (App. 1990). Although Arizona courts previously have considered

optional termination clauses triggered by condemnation, e.g., Stockholders & Spouses of



                                                3
Carioca Co. v. Superior Court, 141 Ariz. 506, 507, 687 P.2d 1261, 1262 (1984); Pepsi-Cola

Metro. Bottling Co. v. Romley, 118 Ariz. 565, 568-69, 578 P.2d 994, 997-98 (App. 1978),

none has precisely addressed how a landlord’s exercise of such an option affects a tenant’s

right to compensation.

¶7            The Iowa Supreme Court ruled on this issue in State v. Starzinger, 179 N.W.2d
761 (Iowa 1970). There, the parties’ lease agreement provided, in relevant part, as follows:

“In case the estate hereby created shall be taken from the Lessee by process of law . . . the

Lessors shall have the right at any time thereafter . . . to enter upon the premises and thereby

terminate the lease and determine the estate hereby created.” Id. at 763. The tenant claimed

the termination clause had no effect because the landlord’s option could not be exercised

until after a taking had occurred, and at the time of the taking, the tenant retained a

compensable property interest. Id. Although the Iowa court acknowledged the formal merits

of this argument under property law, see id. at 765, the court held that contract law controlled

and prevented the tenant from receiving compensation. Id. The court interpreted the relevant

provision as follows:

              Where a lease . . . provides that the lessor has the option of
              terminating the lease in the event the property is subsequently
              taken by eminent domain proceedings, and where upon proper
              notice by the lessor of his intention to terminate the lease, the
              effect of exercising that option is to terminate the lease and bar
              the lessee from sharing in the damages awarded for the
              condemned property.

Id.



                                               4
¶8            The decision in Starzinger reflects the prevailing view that “where a lease

provides for its termination at the lessor’s option on condemnation of the property, the lessee

has no right to compensation for the taking if the option is exercised.” 29A C.J.S. Eminent

Domain § 233 (2007); see Sparrow Chisholm Co. v. City of Boston, 97 N.E.2d 172, 173-74

(Mass. 1951); Carroll Weir Funeral Home, Inc. v. Miller, 207 N.E.2d 747, 749, 750 (Ohio

1965); State v. Sheets, 290 P.2d 974, 974, 975-76 (Wash. 1955). We adopt this interpretation

of the parties’ termination clause because it represents the most reasonable construction of

the parties’ intentions when including that clause in the lease.

¶9            As All American points out, some courts have found termination clauses that

may be exercised after condemnation redundant and ineffective once an entire property is

condemned, because eminent domain naturally terminates a lease. See, e.g., City of Vista v.

Fielder, 919 P.2d 151, 156 & n.3 (Cal. 1996). But we consider all provisions of a lease when

ascertaining the parties’ intent; we do not ignore any clause and give effect to every term

when it is reasonably possible to do so. See Alabam Freight Lines v. Stewart, 70 Ariz. 140,

144, 217 P.2d 586, 588-89 (1950); Pepsi-Cola Metro. Bottling Co., 118 Ariz. at 570, 578

P.2d at 999. Because we assume that the parties would not have included an inherently

redundant or ineffective clause in the lease agreement, we construe the clause as entitling

Cardi to terminate any rights or interests created by the lease that survive condemnation. See

Doran v. Oasis Printing House, 24 Ariz. 475, 478, 211 P. 562, 563 (1922) (“It is a cardinal

rule in the construction of contracts to give meaning to all the words and clauses used by the



                                              5
parties.”). A lessee’s interest in compensation for a “tak[ing] by eminent domain” is such

an interest. See Sparrow Chisholm Co., 97 N.E.2d at 173-74 (construing provision allowing

landlord to terminate lease after property taken by eminent domain to signify that “the

landlord c[an] ‘terminate the right of the tenant to share in the damages’”), quoting Goodyear

Shoe Machinery Co. v. Boston Terminal Co., 57 N.E. 214, 215 (Mass. 1900).

¶10           In this context,

              where the parties to [the] lease provide that the lessor at his
              option may terminate the lease if the leased premises are taken
              by eminent domain, and the property is appropriated, and the
              lessor properly exercises his option, the lessee no longer has a
              property right in the premises and has no right to share in the
              condemnation award.

Starzinger, 179 N.W.2d at 766. We therefore agree with the trial court that the lease was not

ambiguous and All American retained no compensable interest in the subject property. Cardi

exercised its option under the terms of the lease after the property was taken.2 Consequently,

All American retained no interest in the property for which it was entitled to compensation.




       2
        Although All American maintains the property was condemned December 11, 2007,
when the state filed its condemnation action, we need not determine the precise date of the
taking to resolve the issue before us. Compare A.R.S. § 12-1123(A) (stating, in
condemnation action, “the right to compensation and damages shall be deemed to accrue at
the date of the summons”), with City of Scottsdale v. CGP-Aberdeen, L.L.C., 217 Ariz. 626,
¶¶ 27, 34, 177 P.3d 1198, 1204-05, 1206 (App. 2008) (taking actually occurs when
possession order entered or when government deprives someone of benefit of property).
Because Cardi sent a termination notice after an order of possession was entered, it validly
exercised its option under any interpretation of the lease.

                                              6
                                        Disposition

¶11           We affirm the trial court’s grant of partial summary judgment and award Cardi

its requested attorney fees on appeal, pursuant to the lease’s attorney fees provision pending

compliance with Rule 21(c), Ariz. R. Civ. App. P.




                                               ____________________________________
                                               PETER J. ECKERSTROM, Presiding Judge

CONCURRING:




____________________________________
J. WILLIAM BRAMMER, JR., Judge




____________________________________
GARYE L. VÁSQUEZ, Judge




                                              7